UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 7, 2010 Augme Technologies, Inc. (Exact name of registrant as specified in Charter) Delaware 333-57818 20-0122076 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 43 West 24th Street, Suite 11B New York, NY 10010 (Address of Principal Executive Offices) (800) 825-8135 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On September 7, 2010 Augme Technologies, Inc. held an annual meeting of its stockholders.There were two proposals voted on at the meeting.Following is the information relating to the votes cast for, against or withheld, as well as the number of broker non-votes asto each proposal: Proposal Number 1: Election of Five Directors Name of Director Candidate Votes For Votes Against Votes Withheld Broker Non-Votes Paul R. Arena 0 0 Shelly J. Meyers 0 Todd E. Wilson 0 0 John M. Devlin 0 0 Jim G. Crawford 0 0 Proposal Number 2:Approval of the Augme Technologies, Inc. 2010 Incentive Stock Option Plan Votes For Votes Against Votes Withheld Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Augme Technologies, Inc. (Registrant) Date: September 10, 2010 By: /s/ Paul R. Arena Paul R. Arena Chief Executive Officer -2-
